Citation Nr: 1757148	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-40 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service for an acquired psychiatric disorder to include depression and anxiety as secondary to service-connected disabilities.

4.  Entitlement to service connection for a headache condition to include migraines.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an increased rating for a service-connected left knee disability to include in excess of 10 percent for limited flexion and in excess of 20 percent for post-operative left knee residuals.   

7.  Entitlement to special monthly compensation due to the need of regular aid and attendance/housebound status.


REPRESENTATION

Veteran represented by:	Brendan Garcia, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1997 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2016 and July 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Consistent with VA's duty to sympathetically construe claims to encompass any disabilities or symptoms that may reasonably be encompassed by the claimed disability, the Board has recharacterized the Veteran's depression and anxiety claims as a claim for an acquired psychiatric disorder, and recharacterized the Veteran's migraine claim as a headache condition claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

Service Connection Issues

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As the foregoing applies to the Veteran's appeal issues, the Board notes that the Veteran has not been provided VA examinations for his asthma, bronchitis, sleep apnea, headaches, or acquired psychiatric disorder service connection claims.  The Veteran has current diagnoses of asthma and sleep apnea, and his VA treatment records document a single episode of major depressive disorder and adjustment disorder, and some past history of anxiety treatment.  The Veteran's VA treatment records also document an ongoing history of recurrent bronchitis episodes, as well as complaints of headache symptoms.  With regard to the second element of service connection, the Veteran's attorney submitted a brief which attributed the Veteran's sleep apnea to his obesity and stated that the Veteran's obesity began during active duty service; there is some evidence of weight gain issues documented in the Veteran's available personnel records and the Veteran's VA treatment records note that he has been obese since 2001.  Additionally, the Veteran and his family have submitted lay statements attributing depression and stress to his service-connected conditions.  As for the Veteran's asthma and bronchitis claims, the Veteran's service treatment records document at least one episode of an acute upper respiratory infection, a past medical history of asthma and bronchitis is noted in the Veteran's VA treatment records, and it appears at least some of the Veteran's service treatment records are missing.  Finally, the Veteran has submitted lay statements identifying in-service onset of migraine headaches.  As such, there is sufficient evidence to trigger VA's duty to provide an examination and corresponding etiology opinion for each of the service connection claims on appeal.  Accordingly, remand of these claims is required.

Left Knee Claim

The Board notes that the Veteran's February 2016 VA examination did not discuss passive range of motion testing.  This fact is notable because recently the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Pertinently, 38 C.F.R. § 4.59, which addresses musculoskeletal claims manifested by painful motion, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  As the foregoing applies to this case, opposite joint testing is not necessary because the Veteran's is service connected for both left and right knee conditions.  However, remand of this claim is required for an inclusion of passive range of motion or for provision of an explanation for why such testing cannot be included consistent with 38 C.F.R. § 4.59.  Further, more recently, the Court in Sharp v. Shulkin, __ Vet. App. __, 2017 WL 3879425 (Sept. 6, 2017), explained that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from a veteran, including during flare-ups.  The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Additional medical opinion is warranted in this regard as well.

SMC

The issue of entitlement to SMC based on the need for aid and attendance/housebound status is inextricably intertwined with the other matters on appeal and resolution of this matter is deferred pending resolution of the remaining issues on appeal.

All Claims

Finally, as the Veteran is currently in receipt of VA treatment for the conditions and potential symptoms of conditions presently on appeal, on remand, all outstanding VA treatment records should be procured.

Additionally, the Veteran's counsel requested that VA procure the Veteran's Social Security Administration (SSA) disability records.  While it is unclear whether the Veteran is currently in receipt of SSA benefits for the conditions on appeal, on remand the AOJ should also attempt to procure any SSA records relevant to the claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records, relevant to the claims on appeal and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Contact the Veteran to clarify whether he is in receipt of SSA disability benefits.  If so, obtain the Veteran's outstanding SSA records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file. If these records cannot be located the Veteran must be notified.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his service-connected left knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's left knee disability and its impact on his daily activities and ability to work.  

The examiner should test the range of motion for the Veteran's left knee during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so (i.e. safety, practicality etc.).  

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. After completing #1 and #2, conduct a scheduled examination with an appropriate clinician for the Veteran's asthma and bronchitis claims.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to diagnose any current respiratory conditions.  Then, for each diagnosed respiratory condition the examiner must provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory condition: (1) began during active service; or (2) is otherwise related to an incident of service to include any upper respiratory infection incurred therein.  The examiner should also be advised that although the Veteran has provided some of his service treatment records, there was an August 2010 finding of unavailability with regard to the Veteran's service treatment records and it is unclear.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. After completing #1 and #2, conduct a scheduled examination with an appropriate clinician for the Veteran's acquired psychiatric disorder claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to diagnose any current acquired psychiatric disorders.  Then, for each diagnosed acquired psychiatric disorder the examiner must provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder is proximately due to or the result of his service-connected disabilities to include chronic pain.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated beyond its natural progression by his service-connected disabilities during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. After completing #1 and #2, conduct a scheduled examination with an appropriate clinician for the Veteran's headache claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to diagnose any current headache conditions.  Then, for each diagnosed headache condition the examiner must provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headache condition: (1) began during active service; or (2) is otherwise related to an incident of service.  In this regard, the examiner should comment on the Veteran's January 2016 lay statement.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.\

7. After completing #1 and #2, conduct a scheduled examination with an appropriate clinician for the Veteran's sleep apnea claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea: (1) began during active service; or (2) is otherwise related to an incident of service.  In this regard, the examiner should comment on the Veteran's obesity status from 2001 onwards, as well as personnel records discussing his ability to maintain height and weight standards.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

8. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




